PER CURIAM.
We agree fully with the opinion of Judge Hough that the method of sawing a diamond described and claimed does not involve invention. The fact that the object to be divided is of great value does not change what would otherwise be mechanical skill into invention. It might, as pointed out, require unusual courage for the operator .to risk such a process on so valuable an article, but courage is not patentable.
We deem it unnecessary to add anything to the opinion of the Circuit Court.
The decree is affirmed.